Name: Council Regulation (EC) NoÃ 556/2008 of 16Ã June 2008 amending Regulation (EC) NoÃ 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  industrial structures and policy;  chemistry
 Date Published: nan

 19.6.2008 EN Official Journal of the European Union L 160/1 COUNCIL REGULATION (EC) No 556/2008 of 16 June 2008 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) On 20 December 1996 the Council adopted Regulation (EC) No 2505/96 (1). Community demand for the products to which that Regulation applies should be met under the most favourable conditions. For that purpose, with effect from 1 July 2008 new Community tariff quotas should be opened at zero rates of duty for appropriate amounts and any disturbance of the markets for those products should be avoided. (2) The quota amounts for five autonomous Community tariff quotas are insufficient to meet the needs of the Community industry. Consequently, those quota amounts should be increased. (3) Regulation (EC) No 2505/96 should therefore be amended accordingly. (4) Having regard to the economic importance of this Regulation, it is necessary to rely on the grounds of urgency provided for in point 1.3 of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union and to the Treaties establishing the European Communities. (5) Since the tariff quotas have to take effect from 1 July 2008, this Regulation should apply from the same date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2505/96 is hereby amended as follows: 1. the tariff quotas for the products listed in Annex I to this Regulation shall be inserted; 2. the rows for the tariff quotas with order numbers 09.2975, 09.2603, 09.2935, 09.2814 and 09.2620 shall be replaced by the rows in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 2008. For the Council The President D. RUPEL (1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 1526/2007 (OJ L 349, 31.12.2007, p. 1). ANNEX I Tariff quotas referred to in Article 1(1): Order number CN code TARIC Description Quota period Quota amount Quota duty 09.2767 ex 2910 90 00 80 Allyl glycidyl ether 1.7.-31.12.2008 750 tonnes 0 % 09.2769 ex 2917 13 90 10 Dimethyl sebacate 1.7.-31.12.2008 650 tonnes 0 % 09.2977 2926 10 00 Acrylonitrile 1.7.-31.12.2008 35 000 tonnes 0 % 09.2763 ex 8501 40 80 30 Electric AC commutator motor, single-phase, with an output exceeding 750 W, an input power of more than 1 600 W but not exceeding 2 700 W, an external diameter of more than 120 mm ( ± 0,2 mm) but not exceeding 135 mm ( ± 0,2 mm), a rated speed of more than 30 000 rpm but not exceeding 50 000 rpm, equipped with air-inducting ventilator, for use in the manufacture of vacuum cleaners (1) 1.7.-31.12.2008 1 150 000 units 0 % 09.2775 ex 8504 40 81 20 AC/DC converter for use in the manufacture of LCD television reception apparatus (1) 1.7.-31.12.2008 200 000 units 0 % 09.2771 ex 8504 40 84 30 Inverter on a printed circuit board not integrated in the power supply unit, for driving external electrode fluorescent lamps (EEFL) or cold cathode fluorescent lamps (CCFL) in a backlight unit and supplying a voltage of not more than 1,33 kV, for use in the manufacture of LCD modules (1) 1.7.-31.12.2008 800 000 units 0 % (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93  OJ L 253, 11.10.1993, p. 1). ANNEX II Tariff quotas referred to in Article 1(2): Order number CN code TARIC Description Quota period Quota amount Quota duty 09.2975 ex 2918 30 00 10 Benzophenone-3,3:4,4-tetracarboxylic dianhydride 1.1.-31.12. 1 000 tonnes 0 % 09.2603 ex 2930 90 85 79 Bis(3-triethoxysilylpropyl)tetrasulfide 1.1.-31.12. 9 000 tonnes 0 % 09.2935 3806 10 10 Rosin and resin acids obtained from fresh oleoresins 1.1.-31.12. 280 000 tonnes 0 % 09.2814 ex 3815 90 90 76 Catalyst consisting of titanium dioxide and tungsten trioxide 1.1.-31.12. 1 600 tonnes 0 % 09.2620 ex 8526 91 20 20 Assembly for GPS system having a position determination function 1.1.-31.12. 2 000 000 units 0 %